Title: To George Washington from Ezra Stiles, 8 December 1781
From: Stiles, Ezra
To: Washington, George


                        
                            Sir
                            Yale College Decr 8. 1781.
                        
                        You will receive by Colo. Humphry the Diploma of the Doctorate in Laws, conferred
                            upon you by the Senatus Academius of this University. That this Literary Honour, this Tribute
                            of academic Respect, of which we asked your Excellency’s Acceptance, proved agreeable, we were happy to find by the Letter
                            of Acknowledgment you did me the honor to write upon this occasion.
                        We rejoyce that the Sovereign of the Universe has hitherto supported you, as the Deliverer of your Country,
                            the Defender of the LIBERTY & Rights of Humanity, and the Mæcenas of Science and Literature. We share the public
                            Joy and congratulate our Country on the Glory of your Arms, and that Eminence to which you have ascended, in the recent
                            Victory over the Earl of Cornwallis and his Army in Virginia, under such evident and astonishing Marks of the divine
                            Interposition. With every Sentiment of Respect and Honor, I am, Sir Your Excellency’s Most obedt Servt
                        
                            Ezra Stiles

                        
                    